Citation Nr: 0200156	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  97-33 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to dependents' educational assistance (DEA) under 
Chapter 35, Title 38, United States Code prior to June 6, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

An August 1997 RO rating decision denied entitlement to the 
retroactive award and payment of education benefits for 
appellant's enrollment at Empire Business College prior to 
June 6, 1996, on the basis that her award of education 
benefits could not begin earlier than one year before the 
date the enrollment certification or application was received 
by VA.  The appellant appealed this decision to the Board of 
Veterans' Appeals (Board).  In a November 1998 decision the 
Board denied the appellant's claim of entitlement to 
dependents' educational assistance under 38 U.S.C.A., Chapter 
35, prior to June 6, 1996.

The appellant appealed the November 1998 Board decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a November 2000 Order 
(corrected in June 2001), the Court noted that VA regulations 
were amended in May 1999 to "establish less restrictive 
effective dates for awards of educational assistance."  The 
Court vacated the November 1998 Board decision and remanded 
the matter to the Board to determine if the new regulations 
were more favorable to appellant's claim.  Thereafter, the 
case was returned to the Board for action consistent with the 
Court's Order.


FINDINGS OF FACT

1.  Neither version of the regulations for specifying the 
commencing date of an award of Chapter 35 educational 
benefits is advantageous to the appellant.

2.  The appellant was born on September [redacted], 1973.

3.  A May 1997 rating determination found the veteran to be 
permanently and totally disabled as a result of his service-
connected PTSD, with an effective date of December 29, 1994.  
Basic eligibility under 38 U.S.C.A., Chapter 35 was also 
established from December 29, 1994.

4.  The appellant's application for Chapter 35 educational 
assistance benefits (VA Form 22-5490) was received on June 6, 
1997.

5.  An enrollment certification from Empire Business College 
confirming the appellant's enrollment from October 16, 1995, 
to August 2, 1996, was initially received by VA on June 6, 
1997.

6.  Both the application for Chapter 35 educational 
assistance benefits and the enrollment certification were not 
received by the VA until more than one year after the period 
of enrollment at Empire Business College from October 16, 
1995, through August 2, 1996.


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid to the 
appellant prior to June 6, 1996.  38 U.S.C.A. §§ 3680, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 21.4131, (1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The appellant, who was born September [redacted], 1973, is the 
daughter of the veteran.

In a May 1997 rating decision, the veteran was granted 
entitlement to a permanent and total disability rating as a 
result of his service-connected PTSD, effective from 
December 29, 1994.  In a May 15, 1997 letter, the veteran was 
informed that his disability compensation entitlement had 
been increased.  Enclosed with the notification letter was a 
VA Form 21-8760, Additional Information for Veterans with 
Service-Connected Permanent and Total Disability, which 
contained information regarding educational benefits for 
children of veterans with a permanent and total service-
connected disability who were between 18 and 26.

The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received in June 
1997.  Enclosed with her application was the appellant's 
enrollment certification document for course work at Empire 
Business College from October 16, 1995, through August 2, 
1996.

In an August 1, 1997 letter the RO advised the veteran that 
she was not entitled to payment of Chapter 35 education 
assistance benefits prior to June 6, 1996, because applicable 
law and regulations required that payment be made effective 
the latter of the date of receipt of enrollment certification 
or one year prior to receipt of the application for benefits.

	 B.  VA's Duty to Assist and Provide Notice

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim for entitlement to the 
retroactive award and payment of education benefits for her 
enrollment at Empire Business College from October 16, 1995, 
to August 2, 1996.  There is no relevant evidence that has 
not been associated with the claims folder.  Hence, no 
further assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  38 
U.S.C.A. § 5103, 5103A (West Supp. 2001).  The issue in this 
case is a legal one, as there is no material dispute as to 
the facts.  Therefore, the Board may enter a decision without 
referral to the RO for readjudication under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106- 475, § 7, 
114 Stat. 2096 (Nov. 9, 2000).  Recently adopted implementing 
regulations are not applicable to claims for education 
benefits.  See 66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Further the appellant has been advised of the evidence needed 
to substantiate her claim through information contained in 
the statement of the case.  The veteran's representative has 
presented argument to the Board on the new law.  The 
appellant is not prejudiced thereby, because there is no 
factual development, which could require VA assistance or 
additional notice.


C.  Legal Analysis

The appellant contends that she is entitled to payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for courses taken at Empire Business College from 
October 16, 1995, to June 6, 1996.  It is alleged that while 
the required application relating to the appellant's 
enrollment was not received by the VA until June 1997, the 
delay in filing the necessary document was not due to any 
fault on the part of the appellant.  Essentially, the 
appellant argues that she was unable to apply for Chapter 35 
benefits prior to that time because her father's claim for a 
permanent and total rating for compensation was not granted 
until May 1997 after his claim had been pending for 
approximately 3 years.

In order to receive Chapter 35 educational benefits, the 
claimant must file an application as prescribed by the 
Secretary.  38 U.S.C.A. § 3513 (West 1991).

When the appellant filed her claim for educational assistance 
benefits, the legal criteria specified that the commencing 
date of an award of Chapter 35 educational benefits shall be 
the latest of the following dates:

(1) The date certified by school or establishment under 
§ 21.4131(b) or (c); (2) The date one year prior to the 
date of receipt of the application or
      enrollment certification, whichever is later; or
(3) The later of the following:
(i) the effective date of the approval of the 
course, or
(ii) one year before the date VA receives the 
approval notice.

38 C.F.R. § 21.4131(a) (1998).

The regulations for the assignment of effective dates for 
educational assistance benefits were amended effective June 
3, 1999.  See 64 Fed. Reg. 23,769-23,773 (May 4, 1999).  When 
regulations are changed during the course of the appellant's 
appeal, the criteria that are to the advantage of the 
appellant should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The amended regulations were intended to make the criteria 
for assigning effective dates for educational assistance 
benefits less restrictive.  64 Fed. Reg. 23,769-23,773.  The 
amended regulations now provide that, for the first award of 
Chapter 35 educational benefits, the commencing date of the 
award of educational assistance shall be the latest of:


(1) The beginning date of eligibility;
(2) One year before the date of claim;
(3) The date certified by the educational institution 
under § 21.4131(b) or
      (c); or
(4) the effective date of the approval of the course or 
one year before the date
     VA receives that approval notice, whichever is 
later.

38 C.F.R. § 21.4131 (d)(1) (2001).

Here, neither version of the regulations for specifying the 
commencing date of an award of Chapter 35 educational 
benefits is advantageous to the appellant.  Both the old 
regulation and the amended regulation dictate that 
retroactive payments for Chapter 35 educational benefits may 
only be made for one year prior to the date of claim for such 
benefits.  While the amended regulations provide more 
opportunities to extend to a later date the commencement of a 
first award of Chapter 35 educational benefits, there are no 
provisions for commencement of an earlier date or for 
retroactive payment of Chapter 35 education assistance 
benefits for courses taken more than one year prior to the 
date of receipt of enrollment certification and application.

In the present case, the appellant's application for Chapter 
35 educational assistance benefits, VA Form 22-5490, and her 
enrollment certification document were both received on 
June 6, 1997.  One year prior to the date of claim is June 6, 
1996.  The beginning date of appellant's eligibility for 
Chapter 35 educational assistance benefits is the effective 
date of the rating-i.e., December 29, 1994.  The educational 
institution certified October 16, 1995, as the date the 
appellant began pursuit of study.  Applying both the old and 
the amended regulation, the latest date for commencing the 
award of educational assistance is one year prior to the date 
of claim-i.e., June 6, 1996.

It is not disputed that the appellant's application for 
Chapter 35 benefits was initially received by VA on June 6, 
1997.  The appellant's argument is to the effect that she was 
unable to apply for Chapter 35 benefits prior to the 
determination that established a total and permanent 
disability rating for compensation for the veteran. However, 
the Board notes that there was nothing precluding the 
appellant from filing a Chapter 35 application sooner and it 
would have been pending when the June 1997 rating action was 
made.  However, the determinative factor is that a claim 
pertaining to the appellant's enrollment at Empire Business 
College was not received by the VA until more than one year 
after the periods of enrollment from October 16, 1995, 
through June 6, 1996.  

Under the governing regulatory provisions (old and amended), 
which are binding on the Board pursuant to 38 U.S.C.A. 
§ 7104(a) (West Supp. 2001), the Board must find that payment 
of Chapter 35 educational benefits may not be made for the 
periods of training from October 16, 1995, through June 5, 
1996.  No exceptions to the controlling legal criteria have 
been provided in the amended regulations, and the Board has 
no authority to overturn or to disregard this very specific 
limitation on the award of Chapter 35 educational benefits.  
38 U.S.C.A. § 7104(a) (West Supp. 2001).

The Board further notes that although 38 U.S.C.A. § 5113 
(West Supp. 2001) provides that effective dates of awards of 
Chapter 35 benefits shall, to the extent feasible, correspond 
to effective dates relating to awards of disability 
compensation, the Board cannot ignore the specific 
regulations (old and amended) which provide that the 
commencing date of an award of educational assistance shall 
not be earlier than the date one year prior to the date of 
receipt of the application or enrollment certification.

VA's General Counsel, in a brief to the Court in this appeal, 
concluded that the provisions of 38 U.S.C.A. § 3512 (West 
1991 & Supp 2000) were not relevant to a decision as to the 
effective date for commencing the payment of Chapter 35 
benefits.  The General Counsel also took the position that 
the 38 C.F.R. § 21.4131 (2001) was a valid regulation 
implementing the provisions of 38 U.S.C.A. § 5113 (West Supp. 
2001).  The Board is bound by these conclusions.  See 
38 U.S.C.A. § 7104(c); Burke v. Brown, 8 Vet. App. 376 (1995) 
(per curium).

The Board further notes, as the General Counsel has pointed 
out, that the Court's decision in Bernier v. Brown, 7 Vet. 
App. 434 (1995), is not controlling in this case.  In Bernier 
the Court invalidated a regulation that limited the right of 
a veteran to be retroactively inducted into a program of 
vocational rehabilitation.  That case did not deal with the 
effective date of the award, but with eligibility for the 
program.  In Bernier, the appellant had educational benefit 
claims pending before VA prior to the award that ultimately 
made him eligible for vocational rehabilitation benefits.  
There was no lack of evidence regarding the veteran's intent 
to be reimbursed by VA, or to benefit from the educational 
programs for which he qualified.  In a case where the 
appellant began and completed educational endeavors without 
claiming assistance from VA, the Court held that the 
Secretary was precluded from reimbursing the appellant for 
his educational expenses without first putting VA on notice 
that such expectation existed, i.e., by filing an 
application.  Espamer v. Brown, 9 Vet App 507, 510-11 (1996)

As the General Counsel has pointed out, there is no evidence 
that the appellant had an expectation VA would pay for her 
education when she undertook her course of study.  The first 
evidence of such an expectation consists of her June 6, 1997 
claim.  The appellant had the opportunity to introduce 
evidence of such an intent subsequent to the General 
Counsel's brief, and the return of the case to the Board.  
She has not introduced any evidence of an earlier expectation 
that VA would pay for her education.

Consequently, the Board is without authority to grant the 
benefit sought on appeal. It is precluded by law.  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court held that in 
cases, such as this one, where the law, and not the facts 
were dispositive, the claim should be denied because of the 
absence of legal merit.  Accordingly, the appellant's claim 
must be denied on that basis.


ORDER

Entitlement to dependents' educational assistance (DEA) under 
Chapter 35, Title 38, United States Code prior to June 6, 
1996 is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

